department of the treasury internal_revenue_service washington d c may date o - g0 tz employer_identification_number dear applicant contact person id number telephone number cl ne usohy -gy we have considered your grant-making procedures as outlined in your letter of date and subsequent correspondence under sec_4945 of the internal_revenue_code based upon the information you submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code our ruling is based in part on your representation that you will not select or place grantees so as to benefit particular legislators or political parties or to attempt to influence legislation this ruling is conditioned on the understanding that there wilt be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 and sec_501 of the code we note that the placement of grantees will be regarded as important evidence in determining whether grantees are selected for improper purposes the approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval wilt apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling is directed only to you section k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of sec_4945 of the code to your activities you should keep a copy of this ruling in your permanent records qtr we are sending the ohio key district_office a copy of this ruling sincerely yours signed garland a carier garland a carter manager exempt_organizations technical group - ofs
